Name: Commission Regulation (EC) NoÃ 1391/2006 of 21 September 2006 on the issue of import licences for rice originating in the least developed countries
 Type: Regulation
 Subject Matter: plant product;  economic conditions;  tariff policy;  international trade
 Date Published: nan

 22.9.2006 EN Official Journal of the European Union L 261/12 COMMISSION REGULATION (EC) No 1391/2006 of 21 September 2006 on the issue of import licences for rice originating in the least developed countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2501/2001 of 10 December 2001 applying a scheme of generalised tariff preferences for the period from 1 January 2002 to 31 December 2004 (1), Having regard to Commission Regulation (EC) No 1401/2002 of 31 July 2002 laying down detailed rules for the opening and administration of the tariff quotas for rice, originating in the least developed countries, for the marketing years 2002/2003 to 2008/2009 (2), and in particular Article 5(2) thereof, Whereas: (1) Regulation (EC) No 1401/2002 opened a tariff quota for a quantity of 5 062 tonnes of husked rice equivalent for the 2006/2007 marketing year. (2) The quantities in respect of which applications have been submitted exceed the quantities available. It is therefore necessary to set a reduction percentage applicable to the quantities applied for, HAS ADOPTED THIS REGULATION: Article 1 For applications for import licences for rice originating in the least developed countries referred to in Article 9 of Regulation (EC) No 2501/2001, submitted during the first five working days of September 2006 pursuant to Article 4(3) of Regulation (EC) No 1401/2002 and notified to the Commission in accordance with Article 5(1) of the said Regulation licences shall be issued for the quantities given in the applications submitted multiplied by a reduction percentage of 91,80385 %. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 September 2006. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 346, 31.12.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 1828/2004 (OJ L 321, 22.10.2004, p. 23). (2) OJ L 203, 1.8.2003, p. 42.